Exhibit 10.2

WYETH

1994 RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

(Initially approved by stockholders on April 20, 1994, and including amendments
by the Board of Directors through June 22, 2006)

Section 1. Purpose. The purpose of the Restricted Stock Plan for Non-Employee
Directors of Wyeth is to attract and retain qualified persons who are not
employees or former employees of the Company or any of its subsidiaries or
affiliates for service as members of the Board of Directors by granting such
Directors shares of the Company’s Common Stock, which are restricted in
accordance with the terms and conditions set forth below, and thereby
encouraging ownership in the Company by non-employee Directors.

Section 2. Definitions. Whenever used herein, unless the context otherwise
indicates, the following terms shall have the respective meaning set forth
below:

Act: The Securities Exchange Act of 1934, as amended.

Board Membership: The period of time during which a person serves on the Board
of Directors, regardless of whether occurring before or after the Effective
Date.

Board of Directors (or Board): The Board of Directors of the Company.

Code: The Internal Revenue Code of 1986, as amended, and any applicable rulings
and regulations promulgated thereunder.

Committee: The Compensation and Benefits Committee of the Board of Directors
appointed to administer the Plan in accordance with Section 7 hereof.

Common Stock: Common Stock, par value $.33 1/3 per share, of the Company.

Company: Wyeth or any successor to it in ownership of substantially all of its
assets, whether by merger, consolidation or otherwise.

Director: Any member of the Board of Directors.

Disability: A medically determinable physical or mental impairment which renders
a participant substantially unable to function as a Director.

Effective Date: The date specified in Section 10 hereof.

Eligible Director (or Non Employee Director): Any Director who is not an
employee or former employee of the Company or any of its subsidiaries or
affiliates and who is elected as a Director prior to January 1, 2006.

Notice 2005-1: Notice 2005-1 promulgated by the U.S. Treasury Department and the
Internal Revenue Service.

Participant: Each Director to whom Restricted Stock is granted under the Plan.

Plan: The 1994 Restricted Stock Plan for Non-Employee Directors of Wyeth.

Restricted Period: The period of time from the date of grant of the Restricted
Stock until the earliest to occur of the events described in Section 4(b)
hereof.



--------------------------------------------------------------------------------

Retirement Benefit: A normal benefit payable under the Retirement Plan.

Retirement Plan: The Wyeth Retirement Plan for Outside Directors, as amended.

Restricted Stock: (a) Common Stock granted under the Plan or (b) units that are
settled in shares of Common Stock at the rate of one share of Common Stock for
each unit granted, and which, in either case, are subject to restrictions in
accordance with Section 4 hereof. Restricted Stock that is earned and vested
(for purposes of Section 409A of the Code) as of December 31, 2004 shall be
separately tracked.

Year of Board Membership: 365 consecutive days of Board Membership.

Section 3. Eligibility and Grants.

(a) Grants. To be eligible to participate in the Plan, a Director must not be an
employee or former employee of the Company or any of its subsidiaries or
affiliates. Each Eligible Director on the Effective Date of the Plan shall
receive a grant of eight hundred (800) shares of Restricted Stock. In addition,
each person who becomes an Eligible Director for the first time after the
Effective Date of the Plan shall also receive a grant of eight hundred
(800) shares of Restricted Stock, effective as of the date of such person’s
election as an Eligible Director. Thereafter, each Eligible Director shall be
granted eight hundred (800) shares of Restricted Stock for each subsequent Year
of Board Membership, up to a maximum of four thousand (4,000) shares of
Restricted Stock per Eligible Director. Notwithstanding anything to the contrary
contained in this Plan, if a Participant shall terminate service as a Director
due to death or Disability prior to having been granted the maximum number of
shares of Restricted Stock hereunder and provided the Participant is not then
eligible for a Retirement Benefit under the Retirement Plan, then such
Participant, or such Participant’s beneficiary or estate, as the case may be,
shall be granted additional shares of Restricted Stock which together with the
shares previously granted under the Plan will equal such maximum number of
shares and all restrictions applicable to such shares shall lapse on the later
of the date of such termination of service or six months after the date of
grant. If required by the Committee, each grant of Restricted Stock shall be
evidenced by a written agreement duly executed by or on behalf of the Company
and the Participant.

(b) Number of Shares. The total number of shares of Restricted Stock which may
be granted under the Plan shall not exceed 100,000. The shares may be authorized
and unissued or issued and reacquired shares, as the Board of Directors from
time to time may determine. Shares of Restricted Stock that are forfeited before
the restrictions lapse shall be available for subsequent grants of Restricted
Stock under the Plan.

(c) Non-Consecutive Terms. An Eligible Director who is elected to
non-consecutive terms of Board Membership shall receive additional grants of
shares of Restricted Stock at the time of such re-election to the Board and
thereafter as provided in Section 3, provided that the amounts so granted, when
aggregated with the number of shares of Restricted Stock previously granted to
such Director with respect to which the restrictions thereon shall have lapsed,
does not exceed four thousand (4,000) shares.

Section 4. Terms and Conditions of Restricted Stock. The restrictions set forth
in this section shall apply to each grant of Restricted Stock for the duration
of the Restricted Period.

(a) Restrictions. Subject to Section 4(d), a stock certificate representing the
number of shares of Restricted Stock granted shall be registered in the
Participant’s name but shall be held in custody by the Company for the
Participant’s account. The Participant shall have all rights and privileges of a
stockholder as to such Restricted Stock, including the rights to vote and to
receive dividends, except that, subject to the provisions of Sections 3(a) and
4(b), the following restrictions shall apply: (i) the Participant shall not be
entitled to delivery of the certificate until the expiration of the Restricted
Period; (ii) none of the shares of Restricted Stock may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period; (iii) the Participant shall, if requested by the Company, execute and
deliver to the Company, a stock power endorsed in blank. The Participant shall
forfeit all shares of Restricted Stock with respect to which such restrictions
do not lapse at the end of the Restricted Period. Upon the forfeiture (in whole
or in part) of shares of Restricted Stock, such forfeited shares shall become
treasury shares of the Company without further action by the Participant. The
Participant shall have the same rights and privileges, and be subject to the
same restrictions, with respect to any shares received pursuant to Section 6.

 

2



--------------------------------------------------------------------------------

(b) Events. The Restricted Period shall end upon the first to occur of the
following events:

(i) Five Years of Service. The Participant completes at least five (5) years of
service from the date of the initial grant of Restricted Stock to the
Participant under the Plan.

(ii) Disability. The Participant ceases to be a Director by reason of
Disability; provided, however, that if the Participant is at such time entitled
to a Retirement Benefit, then the Restricted Period shall be deemed not to have
lapsed. In such case, all shares of Restricted Stock will be forfeited.

(iii) Death. The Participant ceases to be a Director by reason of death;
provided, however, that if the Participant is at such time entitled to a
Retirement Benefit, then the Restricted Period shall be deemed not to have
lapsed. In such case, all shares of Restricted Stock will be forfeited.

(c) Delivery of Restricted Shares. At the end of the Restricted Period as herein
provided, subject to Section 3(a), a stock certificate for the number of shares
of Restricted Stock with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions, to the Participant or the
Participant’s beneficiary or estate, as the case may be, subject to the
withholding requirements of Section 9 hereof. The Company shall not be required
to deliver any fractional share of Common Stock but will pay, in lieu thereof,
the fair market value (measured as of the date the restrictions lapse) of such
fractional share to the Participant or the Participant’s beneficiary or estate,
as the case may be.

(d) Deferral Elections. Notwithstanding the foregoing, a Participant may make an
irrevocable election to defer the payment of shares of Common Stock which he or
she otherwise would have received from the Plan by completing a deferral
election form provided by the Company. Any such deferral election shall be
subject to the following rules and procedures:

(i) Units. The Restricted Shares which are subject to the deferral election
shall be denominated as stock units.

(ii) Restricted Stock Trust. As soon as practicable following the date of grant,
the Company shall contribute a number of shares of Common Stock corresponding to
the number of units subject to the deferral election to the Restricted Stock
Trust, subject to the claims of the Company’s creditors, until delivered to the
Participant in accordance with the terms of the Plan and the deferral election.
The trustee of the Restricted Stock Trust, and not the Participant, shall be the
legal owner of the shares of Common Stock held in the Restricted Stock Trust,
including, without limitation, for purposes of voting and dividends.

(iii) Timing of Election. The deferral election with respect to Restricted Stock
that is earned and vested (for purposes of Section 409A of the Code) after
December 31, 2004 shall be made during the thirty-day period immediately
following the date on which the individual first becomes an Eligible Director.
The deferral election shall apply to all Restricted Stock granted under the Plan
to such Eligible Director. All deferral elections shall be made on the form
provided by the Committee for purposes of such election. A deferral election
shall be irrevocable as of the last day of the election period specified in this
Section 4(d)(iii).

(iv) Payment Options. A Participant’s deferral election shall provide that
payment of the shares of Common Stock for which the Participant may become
eligible under the Plan shall be deferred until the first business day of the
month following the month in which the Participant’s Board Membership ends. The
deferral election shall further provide that payment of the shares of Common
Stock shall be in one of the following payment forms:

(A) single lump sum; or

 

3



--------------------------------------------------------------------------------

(B) two to ten substantially equal annual installments, with the first such
installment commencing on the first business day of the month following the
month in which the Participant’s Board Membership ends and with each subsequent
installment delivered on the first business day of the month following the
anniversary of such cessation of Board Membership; provided, however, that, in
the event a Participant’s Board Membership ends due to his or her death prior to
delivery of all of the shares of Common Stock subject to prior awards under the
Plan for which the Restricted Period has lapsed, such remaining shares shall be
delivered to the Participant’s beneficiary (or if no beneficiary has been
designated, the Participant’s estate) on the first business day of the month
following his or her date of death.

If a Participant does not specify the payment form in his deferral election, the
shares of Common Stock shall be delivered in a lump sum on the first business
day of the month following his or her retirement from the Board.

(v) Transition.

(A) A Participant shall be permitted to make on or after January 1, 2006 and
prior to December 31, 2006, a deferral election in accordance with Q&A 19(c) of
Notice 2005-1, as amended by the Preamble to the proposed Treasury Regulations
under Section 409A of the Code, issued on September 29, 2005 for Restricted
Stock to be awarded to him or her under the Plan on or after December 31, 2006.
During calendar year 2005, a Participant shall be permitted to make a deferral
election in accordance with Q&A 19(c) of Notice 2005-1 with respect to
Restricted Stock awarded to him or her in 2005. Except as to the timing
requirements of Section 4(d)(iii), each such election pursuant to this
Section 4(d)(v)(A) shall comply with the terms of this Section 4(d).

(B) To the extent that any Participant receives in 2005 a distribution of all,
or any portion of, any Restricted Stock that is not earned and vested as of
December 31, 2004 and that is subject to a prior deferral election, such
distribution shall be deemed a termination of such Participant’s participation
in the Plan with respect to all or such portion of such Restricted Stock, in
accordance with Q&A 20(a) of Notice 2005-1.

Section 5. Regulatory Compliance and Listing. The issuance or delivery of any
shares of Restricted Stock may be postponed by the Company for such period as
may be required to comply with any applicable requirements under the federal
securities laws, any applicable listing requirements of any national securities
exchange or any requirements under any other law or regulation applicable to the
issuance or delivery of such shares and the Company shall not be obligated to
issue or deliver any such shares if the issuance or delivery thereof shall
constitute a violation of any provision of any law or any regulation of any
governmental authority or any national securities exchange. In addition, the
Board or the Committee shall have the unilateral right to amend or modify
(a) the Plan, (b) any Participant elections under the Plan and (c) the time and
manner of any payments, in each case, without the consent of any Participant, to
the extent that the Board or the Committee deems such action to be necessary or
advisable to avoid the imposition on any Participant of any adverse or
unintended tax consequences under Section 409A (“Section 409A Compliance”). Any
determinations made by the Board or the Committee under this Section 5 shall be
final, conclusive and binding on all persons.

Section 6. Adjustments. In the event of a recapitalization, stock split, stock
dividend, combination or exchange of shares, merger, consolidation, rights
offering, separation, reorganization or liquidation, or any other change in the
corporate structure or shares of the Company, the Committee may make such
equitable adjustments, to prevent dilution or enlargement of rights, as it may
deem appropriate in the number and class of shares authorized to be granted
hereunder.

Section 7. Administration. The Plan shall be administered by the Compensation
and Benefits Committee, consisting of three or more Directors each of whom shall
be a “disinterested Director” within the meaning of Rule 16b-3 under the Act.
All determinations of the Committee shall be conclusive. The Committee may
obtain such advice or assistance as it deems appropriate from persons not
serving on the Committee.

 

4



--------------------------------------------------------------------------------

Section 8. Termination or Amendment. The Board may at any time terminate the
Plan and may from time to time alter or amend the Plan or any part thereof
(including any amendment deemed necessary to ensure that the Company may comply
with any regulatory requirement referred to in Section 5), provided, however,
that, unless otherwise required by law, the rights of a Participant with respect
to shares of Restricted Stock granted prior to such termination, alteration or
amendment may not be impaired without the consent of such Participant and,
provided further, without the approval of the Company’s stockholders, no
alteration or amendment may be made which would (a) increase the aggregate
number of shares of Restricted Stock that may be granted under the Plan (except
by operation of Section 6), or (b) change the category of Directors eligible to
receive shares of Restricted Stock under the Plan. Solely with respect to stock
units that are not earned and vested (for purposes of Section 409A of the Code)
as of December 31, 2004 and that are subject to a prior deferral election, the
termination of the Plan shall not result in any accelerated conversion of such
stock units, or payment of the converted Restricted Stock, unless (i) all
arrangements sponsored by the Company that would be aggregated with the Plan
under Section 409A of the Code if the same Participant participated in all such
arrangements are terminated, (ii) no payments other than payments that would be
delivered under the terms of such arrangements if the termination had not
occurred are made within 12 months of the termination of such arrangements,
(iii) all payments under the Plan are made within 24 months of the termination
of the arrangements and (iv) the Company does not adopt a new arrangement that
would be aggregated with the Plan under Section 409A of the Code if the same
Participant participated in both arrangements, at any time within the five years
following the date of Plan termination. Notwithstanding the foregoing, the Plan
shall not be amended more than once every six months, other than to comport with
changes in the Internal Revenue Code, the Employee Retirement Income Security
Act or the rules thereunder. The Company intends that the Plan and the grants of
Restricted Stock hereunder shall comply with the conditions of Rule 16b-3 of the
Act and qualify for the exemption from Section 16(b) of the Act as a “formula
plan”. Should any provisions hereof not be necessary in order to comply with the
requirements of such Rule or should any additional provisions be necessary in
order to so comply, the Board of Directors may amend the Plan accordingly,
without the necessity of obtaining the approval of the Company’s stockholders.

Section 9. Miscellaneous.

(a) Right to Re-election. Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any Director for re-election by
the Company’s stockholders, nor confer upon any Director the right to remain a
member of the Board of Directors.

(b) Withholding and Responsibility For Taxes. The Company shall satisfy any tax
withholding obligation required by law by reducing the number of shares of
Common Stock otherwise deliverable to the Participant or the Restricted Stock
Trust, as the case may be. To the extent no taxes are required to be withheld on
the delivery of the shares of Common Stock to the Participant or the Restricted
Stock Trust, the Participant shall be responsible for the payment of all
applicable taxes.

(c) Governing Law. This Plan shall be governed by the law of the State of
Delaware and in accordance with such federal laws as may be applicable.

(d) Construction. Wherever any words are used herein in the masculine gender
they shall be construed as though they were also used in the feminine gender in
all cases where they would so apply, and wherever any words are used herein in
the singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

Section 10. Effective Date. The Plan shall be submitted to the stockholders of
the Company for their approval at the Annual Meeting of Stockholders to be held
on April 20, 1994. The Plan shall become effective upon the affirmative vote of
the holders of a majority of the shares of Common Stock present, or represented,
and entitled to vote at the meeting.

Section 11. Change in Control. Upon the occurrence of a Change in Control,
Restricted Stock that was previously granted under the Plan (which has not
previously been forfeited) will become vested, and the

 

5



--------------------------------------------------------------------------------

Restricted Period with respect to such Restricted Stock will be deemed to have
ended. A Change in Control will be deemed to have occurred if the criteria set
forth in the following paragraph (a), (b) or (c) are satisfied.

(a) any person or persons acting in concert (excluding Company benefit plans)
becomes the beneficial owner of securities of the Company having at least 20% of
the voting power of the Company’s then outstanding securities (unless the event
causing the 20% threshold to be crossed is an acquisition of voting common
securities directly from the Company); or

(b) the consummation of any merger or other business combination of the Company,
sale or lease of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the shareholders of the Company who owned shares immediately prior to the
Transaction (including any trustee or fiduciary of any Company employee benefit
plan) own, by virtue of their prior ownership of the Company’s shares, at least
65% of the voting power, directly or indirectly, of (a) the surviving
corporation in any such merger or other business combination; (b) the purchaser
or lessee of the Company’s assets; or (c) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or

(c) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change in
Control or engage in a proxy or other control contest).

Section 12. Section 409A. To the extent that any payments or benefits provided
hereunder are considered deferred compensation subject to Section 409A, the
Company intends for this Plan to comply with the standards for nonqualified
deferred compensation established by Section 409A (the “409A Standards”). To the
extent that any terms of the Plan would subject Participants to gross income
inclusion, interest or an additional tax pursuant to Section 409A, those terms
are to that extent superseded by the 409A Standards.

 

6